Ingraham, J.
The statute makes the age as ascertained by the magistrate and inserted in the commitment, to be taken ais the true age of the delinquent.' This is stated as under sixteen years. On habeas corpus the statute requires us to consider that the true age, and the judge cannot go behind the commitment to try that question, any more than the question of guilt on the charge of petit larceny. That can only be reviewed on certiorari. The managers can discharge, and if convinced of the error, I suppose they would execute that power. The prisoner must be remanded on this writ.